Appeal by Blackstone Studios, employer, and its insurance carrier, from an award of the Workmen’s Compensation Board granting disability compensation to claimant against appellants, and discharging Adolph Lewisohn & Sons, Inc., and its carrier from liability. The sole question involved is the identity of claimant’s employer at the time he was accidentally injured. Claimant was employed generally as an elevator operator by Lewisohn & Sons, Inc. His duties in that capacity ended at four o’clock p. m. Blackstone Studios, a tenant in the building, employed claimant to return after hours and clean its premises, for which it paid him extra compensation. On the day in question claimant returned to the building at six o’clock p.m., to do the cleaning for Blackstone Studios, and while engaged in removing the rubbish therefrom to the basement he was *785injured. The board has found claimant was in the employ of Blaekstonc Studios at the time of his injury. There is ample evidence to sustain this factual finding. Decision and award unanimously affirmed, with costs to respondents filing a brief. Present — Foster, P. J., Bergan, Coon, Halpern
and Imrie, JJ.